Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2021 has been entered. Claim 4 has been cancelled. Claims 1-3 and 5-10 are pending in this application.
Claims 9-10 are cancelled by Examiner’s amendment set forth herein.
Claims 5 and 8 are amended by Examiner’s amendment set forth herein.
Claims 1-3 and 5-8 are allowed in this office action.

Withdrawn Rejection
6.	Rejection of claims 1 and 3 under 35 U.S.C. 101 is hereby withdrawn in view of Applicant’s amendment to the claims, and in view of Applicant’s persuasive arguments.

EXAMINER’S AMENDMENT
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Ryan C. Smith on March 2, 2021.

Claims 1-3 and 5-6 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 7-8, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 9-10, directed to the invention(s) of method for treating angiogenesis-related diseases in a subject are NOT been rejoined.

Claims 5 and 8-10 have been amended as follows: 

5. (Currently amended) The peptide for inhibiting the angiogenesis of claim [[4]] 1, wherein the VEGF receptor is a vascular endothelial growth factor receptor 2 (VEGFER2).

8. (Currently amended) The method of claim 7, wherein the peptide 

9. (Cancelled)

10. (Cancelled)
Claims 1-3 and 6-7, as set forth in the amendment filed on February 24, 2021.

Claims 1-3 and 5-8 are allowed.


Reasons for Allowance
8.	The following is an examiner’s statement of reasons for allowance: A synthetic peptide for inhibiting angiogenesis consisting of an amino acid sequence of SEQ ID NO: 1 or SEQ ID NO: 2 wherein the peptide binds to a vascular endothelial growth factor (VEGF) receptor is both novel and unobvious over the cited prior art. The closest art for instant SEQ ID NO: 2 is Volz et al (US 2006/0189519, cited in the previous office action). Volz et al teach a protein comprising instant SEQ ID NO: 2 (SEQ ID NO: 1, residues 98-106, and SEQ ID NO: 22, residues 21-29). The closest art for instant SEQ ID NO: 1 is Volpert et al (US 2012/316115, filed with IDS). Volpert et al teach a 10mer sequence that has 81% sequence identity to instant SEQ ID NO: 1 (SEQ ID NO: 103, residues 1-8). There are no teachings or motivations to delete the residues of sequence of SEQ ID NO: 103 of Volpert et al to arrive at instant SEQ ID NO: 1, and delete the residues of SEQ ID NO: 1 or SEQ ID NO: 22 of Volz et al to arrive at instant SEQ ID NO: 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Claims 1-3 and 5-8 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982.  The examiner can normally be reached on Monday-Thursday 5:30 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIE HA/Primary Examiner, Art Unit 1654